Citation Nr: 0914912	
Decision Date: 04/21/09    Archive Date: 04/29/09

DOCKET NO.  04-000 82A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to a total disability rating for compensation 
purposes based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The Veteran had active service from February 1969 to February 
1971.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin.  A hearing before the undersigned Veterans Law 
Judge at the RO was held in April 2007.  This issue 
(entitlement to TDIU) was remanded for further development in 
October 2007, and now returns again before the Board.  


FINDINGS OF FACT

1.  The Veteran holds a high school degree, and spent 30 
years working for a vending company before retiring in 
September 2001.  He is currently service connected for muscle 
contraction headaches at a 30 percent evaluation, peptic 
ulcer disease at a 10 percent evaluation, and a small iron 
stain in the cornea with trace Bowman's layer anterior 
stromal scar at a noncompensable level; these disabilities 
combine to a 40 percent evaluation.  

2.  The Veteran's service connected disabilities are not of 
such severity as to preclude him from securing or following a 
substantially gainful occupation consistent with his 
education and occupational experience.


CONCLUSION OF LAW

The criteria for a total disability evaluation based on 
individual unemployability have not been met.  38 U.S.C.A. §§ 
1155, 5107(a) (West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.358, 
4.1, 4.3, 4.15, 4.16, 4.19 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b) (1).

Here, the duty to notify was satisfied by way of letters sent 
to the Veteran in September 2003, November 2007, and July 
2008.  These letters collectively informed the Veteran of 
what evidence was needed to establish the benefits sought, of 
what VA would do or had done, and of what evidence the 
appellant should provide.  The appellant was also 
specifically informed of the law as it pertains to effective 
dates by a May 2006 Supplemental Statement of the Case.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Therefore, the Board finds that any notice errors did not 
affect the essential fairness of this adjudication, and that 
it is not prejudicial to the appellant for the Board to 
proceed to finally decide this appeal.  

The VA has also done everything reasonably possible to assist 
the appellant with respect to his claims for benefits on 
appeal, such as obtaining VA and private medical records, and 
providing the Veteran with VA examinations.  Consequently, 
the duty to notify and assist has been satisfied in this 
appeal.


Total Rating Based on Individual Unemployability

The Veteran contends that his service-connected disabilities 
preclude him from engaging in substantially gainful 
employment consistent with his education and his occupational 
experience.

In circumstances where a claimant claims unemployability and 
he/she is less than totally disabled under the schedular 
criteria, a total rating may be granted where it is found 
that service connected disorder(s) prevent him/her from 
securing and maintaining substantially gainful employment, 
provided that: if there is only one such disability, this 
disability shall be rated at 60 percent or more, and that, if 
there are two or more disabilities, there shall be at least 
one disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a) (2008).

Since it is the established policy of VA that a total 
disability rating be granted when a claimant is unable to 
secure or follow a substantially gainful occupation by reason 
of service connected disabilities, extra- schedular 
consideration is to be afforded when the percentage standards 
of 38 C.F.R. § 4.16(a) have not been met.  38 C.F.R. § 4.15 
(2008).  Total disability will be considered to exist when 
there is present any impairment of mind or body that is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation.  38 C.F.R. §§ 
3.340(a), 4.15 (2008).

In determining whether a particular claimant is unemployable, 
full consideration must be given to unusual physical or 
mental effects, peculiar effects of occupational activities, 
defects in physical or mental endowment preventing the usual 
success in overcoming the handicap or disability, and the 
effect of combinations of disability. 38 C.F.R. § 4.15 
(2008).  VA must consider the effects of the claimant's 
service connected disability in the context of his/her 
employment and educational background.  See Fluharty v. 
Derwinski, 2 Vet. App. 409, 412-13 (1992).  The central 
inquiry is whether the claimant's service connected 
disabilities alone are of sufficient severity to produce 
unemployment, see Hatlestad v. Derwinski, 5 Vet. App. 524, 
529 (1993), and disability stemming from nonservice connected 
disability or advancing age may not be considered.  Id., 38 
C.F.R. § 4.19 (2008).  See also Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993) (the sole question of whether a claimant 
is employable depends upon his/her capability of performing 
the physical and mental acts required by employment, and not 
whether the claimant can find employment).

The Veteran's service connected muscle contraction headaches 
at a 30 percent evaluation, peptic ulcer disease at a 10 
percent evaluation, and a small iron stain in the cornea with 
trace Bowman's layer anterior stromal scar at a 
noncompensable level, are his only service connected 
disabilities.  These disabilities combine to a 40 percent 
evaluation.  Thus, he fails to meet the percentage 
requirements of 4.16(a).

Nonetheless, he has asserted that his service- connected 
disability renders him incapable of obtaining and retaining 
substantially gainful employment.  Reviewing the pertinent 
evidence of record, the Board notes that the evidence shows 
that the Veteran has a high school diploma, worked for 30 
years for a vending machine company, and retired in September 
2001. 
 
Most of the treatment records in the Veteran's claim file 
dated during the course of this appeal have to do with 
treatment for his nonservice connected fibromyalgia, and his 
nonservice connected psychiatric diagnoses, to include 
anxiety and depression.

A statement from the Veteran's former employer, dated 
February 2003, is of record.  It indicates that concessions 
were made so that the Veteran could work flexible hours or 
work less when he was not felling well.  The employer stated 
that the Veteran's symptoms included headaches, as well as 
muscle pain, nausea, diarrhea, and fatigue.  The employer 
stated that the Veteran had accepted a voluntary layoff, but 
that he probably would have not been able to work much longer 
as it appeared his symptoms were worsening.

A February 2004 decision of the Social Security 
Administration indicated that the Veteran was found to be 
unemployable due to chronic pain due to fibromyalgia, and 
depression.

The Veteran's March 2004 VA eye examination showed that the 
Veteran's corrected vision was 20/20 in both eyes, even with 
his service connected right sided corneal scar.  The examiner 
indicated that the scar appeared to be of long standing 
duration, and was not active at that that time, and the 
Veteran's vision had been stable for many years.

A report of November 2004 VA examination indicated that the 
Veteran had only mild gastroesophageal reflux disease upon 
upper gastrointestinal series testing.  No acute ulcer was 
found at that time.  The Veteran reported problems with sharp 
right upper quadrant on a daily basis.

VA examination report of February 2005 indicated that the 
Veteran reported constant daily headaches with daily 
exacerbations, with pain of an 8 on a scale of 1 to 10, and 
at least one exacerbation per week with pain at 10 of 10.  
The examiner noted that the Veteran was unable to describe 
his headaches accurately enough to allow differentiation 
between muscle contraction headaches and migraine headaches.  
He reported that he had been told not to take over the 
counter medications for the headaches.  The examiner also 
noted that the headache symptoms blended with the Veteran's 
muscle pain disorder.  He opined that the Veteran's general 
muscle pain was a manifestation of a somatization disorder, 
panic attacks, chronic anxiety, and depression.

At the Veteran's hearing testimony before the undersigned 
Veterans Law Judge in April 2007, he primarily discussed the 
issues of depression and fibromyalgia, which are not service 
connected.  The Veteran did however also indicate that he 
felt his service connected disabilities caused him to be 
unemployable.

The Veteran's August 2008 VA eye examination noted that he 
had a large corneal scar that went into his visual axis on 
the right side.  The examiner indicated that this most likely 
caused or induced astigmatism in the right eye and the 
slightly reduced visual acuity.  There was no sign of 
keratoconus, and his best correction vision was 20/25 at 
distance, and 20/20 near, in the right eye.

The Veteran received a comprehensive VA examination in August 
2008.  At that time, he reported constant headaches, which he 
said his fibromyalgia doctor attributed to his fibromyalgia 
diagnosis.  He reported daily discomfort in the back of his 
head, and no other symptoms other than the total body 
fibromyalgia pain.  He was diagnosed with fibromyalgia in 
1983 and placed on Social Security because of fibromyalgia in 
approximately 2001.  The examiner also noted that VA 
outpatient treatment record notes from March 2006 did not 
contain a diagnosis of any headaches and found the Veteran's 
main problem to be fibromyalgia.  The examiner continued to 
note several recent treatment records that did not show any 
diagnosis of headaches, or showed a previous diagnosis of 
headaches but no treatment for, or complaints of, headaches.

The Veteran reported that medicines did not help his 
fibromyalgia, and that he self medicated 2-3 days a week by 
consuming 10-12 cans of beer a day.  In addition to the 
significantly disabling fibromyalgia diagnosis, the Veteran 
was also noted to have a past history of severe depression 
with anxiety and panic attacks.  Upon examination, the 
Veteran was found to have psychomotor retardation, a very 
slow and deliberate gait, and to have slow speech and be slow 
to respond.  He appeared oriented and not hallucinating.

The examiner indicated that, based on a review of the 
Veteran's claims file and medical records, and on his 
examination, he felt that the Veteran's reported 
incapacitation was due to his significant/profound depression 
and associated fibromyalgia, and not due to his service 
connected headaches or other service connected disability.  
The Veteran, during the examination, specifically indicated 
that, as to his peptic ulcer disease, he did not recall the 
last time he had any bleeding from his stomach.  He stated 
that to control it, he now just avoids spicy foods.  The 
examiner also noted that a November 2004 UGI series showed 
mild gastritis and duodenitis, but no evidence of an ulcer.  
The Veteran was currently taking no medications for his 
peptic ulcer disease.

The examiner concluded that the Veteran had no vocational 
limitations in regards to his service connected disabilities.  
The examiner indicated that the Veteran had no active peptic 
ulcer disease, and his service connected headaches were under 
control.  His service connected conditions would not require 
restrictions for sitting, standing, bending, or stooping.  
Reliability and ability to interact with co-workers and 
supervisors would not be affected.  He was also currently 
noted to be on no treatment for his service connected 
conditions.  The Board finds this examiner's opinion 
particularly probative since it is based on a thorough 
examination of the veteran and a thorough review of the 
veteran's claims file.

Thus, reviewing the above cited evidence and all evidence of 
record, it appears that the preponderance of the evidence of 
record indicates that the Veteran is currently unemployable 
primarily due to his nonservice connected disabilities of 
fibromyalgia, and psychiatric disorders.  He has recently 
received little treatment for his actual service connected 
disorders, and his non service connected disabilities appear 
to currently require the bulk of his medical treatment, and 
be the primary cause of his unemployability.  Even in his 
hearing testimony in April 2007, the Veteran focused on his 
nonservice connected disabilities as the primary reason for 
his unemployability.

The Board does not dispute the fact that the Veteran's 
service connected headaches and peptic ulcer disease, and 
even corneal scar, may have some impact on his employability; 
however, the Board finds that the level of impairment in 
employability that the veteran has due to his service 
connected disabilities is adequately reflected in the present 
level of disability the Veteran receives for each of these 
disabilities.  Nor does the Board dispute the fact that the 
Veteran may be unable to work at this time.  However, the 
evidence does not demonstrate that his service-connected 
disabilities alone prevent him from performing any other type 
work; rather, the evidence clearly shows that his non service 
connected fibromyalgia and psychiatric disorders are the main 
reason he can not work.

Finally, the Board does not find that the Veteran's 
symptomatology associated with his service connected 
disability presents such an unusual or exceptional disability 
picture as to require referral of the claim by the RO to the 
Chief Benefits Director of VA's Compensation and Pension 
Service.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  In 
this respect, 38 C.F.R. § 3.321(b)(1) provides that an 
extraschedular evaluation may be assigned for an exceptional 
or unusual disability picture, with such related factors as 
marked inference with employment or frequent periods of 
hospitalization, which results in an impractical application 
of the regular schedular standards.  In this case, the 
appellant has not been frequently hospitalized for his 
service connected disabilities and the evidence does not show 
that his service-connected disabilities are responsible for 
any marked interference with employment.  As such, the Board 
finds no basis for further action on this question. VA O.G.C. 
Prec. 6-96 (1996).


ORDER

A total disability rating for compensation purposes based on 
individual unemployability is denied.




____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


